Title: To Thomas Jefferson from Robert Smith, 8 February 1809
From: Smith, Robert
To: Jefferson, Thomas


                        
                            [8 Feb. 1809]
                        
                        Gentlemen of the Senate
                  I Nominate, 
                        
                           Humphrey Magrath
                           —at present a sailing master
                        
                        
                           Charles C. B. Thompson
                           }
                           at present midshipmen
                        
                        
                           James P. Wilmer
                        
                        
                           Francis Mitchell
                        
                        
                           Robert M. Gamble
                        
                        
                           John Nevitt &
                        
                        
                           Jacquelin B Harvie
                        
                     
                  
                  
                      To be Lieutenants in the Navy of the United States
                  William Winthrop—at present a 2d lieutenant of Marines,
                   To be a first Lieutenant in the Marine Corps—in the place of Lt. Johnson resigned.
                  
                      
                        Boyle, of Kentucky, to be a 2d. Lieutenant in the Marine Corps. 
                        
                            
                        
                    